Case 3:20-cv-00098-REP Document 204 Filed 04/24/20 Page 1 of 3 PageID# 4344



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

                                                 )
STEVES AND SONS, INC.,                           )
                                                 )
                       Plaintiff,                )
                                                 )      Civil Action No. 3:20-cv-000098
v.                                               )
                                                 )
JELD-WEN, INC.,                                  )
                                                 )
                       Defendant.                )
                                                 )

                         NOTICE OF FILING A MOTION TO SEAL

       Steves and Sons, Inc., pursuant to Rule 5 of the Local Civil Rules, provides public notice

that it has today filed a motion to seal its Memorandum in Opposition to Defendant JELD-WEN,

Inc.’s Motion for Stay of Injunction Pending Appeal.

       All parties and non-parties are hereby notified that they may submit memoranda in

support of or in opposition to the motion within seven days, and that they may designate all or

part of such exhibit as confidential.


Dated: April 24, 2020

                                            Respectfully submitted,

                                            STEVES AND SONS, INC.

                                            By:    /s/Lewis F. Powell III
                                            Lewis F. Powell III (VSB No. 18266)
                                            Michael Shebelskie (VSB No. 27459)
                                            Maya M. Eckstein VSB No. 41413)
                                            Matthew R. McGuire (VSB No. 84194)
                                            HUNTON ANDREWS KURTH LLP
                                            Riverfront Plaza, East Tower
                                            951 East Byrd Street
                                            Richmond, Virginia 23219-4074
Case 3:20-cv-00098-REP Document 204 Filed 04/24/20 Page 2 of 3 PageID# 4345



                                  Telephone: (804) 788-8200
                                  Facsimile: (804) 788-8218
                                  lpowell@hunton.com
                                  mshebelskie@hunton.com
                                  meckstein@hunton.com
                                  mmcguire@hunton.com

                                  Glenn D. Pomerantz
                                  Kyle W. Mach
                                  Emily Curran-Huberty
                                  MUNGER, TOLLES & OLSON LLP
                                  355 S. Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 683-9132
                                  Facsimile: (213) 683-5161

                                  Marvin G. Pipkin
                                  Kortney Kloppe-Orton
                                  PIPKIN LAW
                                  10001 Reunion Place, Suite 6400
                                  San Antonio, TX 78216
                                  Telephone: (210) 731-6495
                                  Facsimile:    (210) 293-2139

                                  Attorneys for Plaintiff




                                     2
Case 3:20-cv-00098-REP Document 204 Filed 04/24/20 Page 3 of 3 PageID# 4346




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 3
